SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [FEE REQUIRED] For the fiscal year ended December 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission File Number: <> COMMUNITY SHORES BANK 401(K) PLAN COMMUNITY SHORES BANK CORPORATION 1030 W. NORTON AVENUE MUSKEGON, MICHIGAN49441 (231) 780-1800 401(k) PLAN FINANCIAL STATEMENTS AND SUPPLEMENTARY INFORMATION YEARS ENDED DECEMBER31, 2 COMMUNITY SHORES BANK 401(k) PLAN TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 1 Financial Statements for the Years Ended December31, 2011 and 2010 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-13 Supplementary Information as of December31, 2011 Schedule of Assets (Held at End of Year) 14-16 Note: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974, have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee of Community Shores Bank Corporation Community Shores Bank 401(k) Plan 1030 W. Norton Avenue Muskegon, Michigan 49441 We have audited the accompanying statements of net assets available for benefits of Community Shores Bank 401(k) Plan, (the “Plan”) as of December31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The December31, 2011 supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2011 financial statements and, in our opinion, the supplemental schedule is fairly stated in all material respects in relation to the basic 2011 financial statements taken as a whole. REHMANN ROBSON, P.C. ­­­­­ Grand Rapids, Michigan June 27, 2012 COMMUNITY SHORES BANK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31 ASSETS Investments at fair value Pooled separate accounts $ $ Community Shores Bank Corporation common stock Guaranteed investment contract Total investments at fair value Notes receivable from participants Cash - Total assets (equal to net assets available for benefits) $ $ The accompanying notes are an integral part of these financial statements. - 2 - COMMUNITY SHORES BANK 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31 Additions to net assets attributed to Investment (loss) income Interest, dividends and other investment income $ 55 $ Net (depreciation) appreciation in fair value of investments ) Total investment (loss) income ) Participant contributions Interest income - notes receivable from participants Total additions Deductions from net assets attributed to Benefits paid to participants Administrative expenses Total deductions Net (decrease) increase ) Net assets available for benefits Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. - 3 - COMMUNITY SHORES BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF THE PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following description of the Community Shores Bank 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. Description of the Plan General Community Shores Bank is a wholly owned subsidiary of Community Shores Bank Corporation, a financial holding company.The Plan is a defined contribution plan covering all employees of Community Shores Bank (the “Bank,” “Employer” or “Sponsor”) who have six months of service and are twenty-one or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Contributions Participants may contribute annual compensation, as defined in the Plan, up to a maximum allowed by the Internal Revenue Code.Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions.Participants may also contribute amounts representing distributions (“rollovers”) from other qualified defined benefit or defined contribution plans.The Bank may, at the discretion of its Board of Directors, make a matching contribution to the Plan on behalf of each participant.The matching formula was 100% of the first 3% of the compensation contributed and 50% of the next 3%, with a maximum contribution of 4.50% through May31, 2009.Effective June1, 2009, the Bank suspended the matching contribution.Participants direct the investment of contributions into various investment options offered by the Plan.In addition to Community Shores Bank Corporation common stock, the Plan offers pooled separate accounts and a guaranteed investment contract with John Hancock Life Insurance Company (“John Hancock”) as investment options for participants.Contributions to the Plan are subject to certain limitations. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Bank’s matching contribution, when made, and an allocation of Plan earnings, and charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in employee deferral and employer matching contributions plus actual earnings thereon. - 4 - COMMUNITY SHORES BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF THE PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000, up to a maximum of 50% of the participants elective contributions account balance.Additionally, to be non-taxable, the notes receivable cannot exceed $50,000 reduced by the participant’s highest outstanding note receivable balance during the 12 months immediately preceding the disbursement date.Note receivable terms range from 1 to 5 years, or up to 30 years for the purchase of a primary residence.The notes receivable are secured by the balance in the participant’s account and bear interest at rates ranging from 3.25% to 8.25%, which are commensurate with the prime rate at the time of origination.Principal and interest is paid ratably through payroll deductions. Payment of Benefits On termination of service due to death, disability, or retirement, a participant or his or her beneficiary may elect to receive a lump-sum amount equal to the value of the participant’s account. For termination of service or for other reasons, a participant may receive the value of his or her account as a lump-sum distribution.In-service withdrawal of vested balances may be elected by participants who have reached 59 ½ years of age.The Plan also permits withdrawals of active participants’ contributions only in amounts necessary to satisfy financial hardship as defined by the Plan agreement. Administrative Expenses The Plan’s administrative expenses, including an allocation of salaries, accounting, recordkeeping, and legal, are paid by the Bank and qualify as party-in-interest transactions which are exempt from prohibited transaction rules.Trustee and custodial service fees related to John Hancock services are paid by the Plan.Fees for common stock transactions through Raymond James & Associates, Inc., the custodian of the common stock, are allocated to the accounts of those participants electing this investment option. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared using the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. - 5 - COMMUNITY SHORES BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF THE PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investment Valuation and Income Recognition Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 3 for discussion of fair value measurements. Purchases and sales of investments are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net (depreciation) appreciation in aggregate fair value includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Management fees and operating expenses charged to the Plan for investments in pooled separate accounts are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a reduction of net appreciation or as an addition to net depreciation in fair value for such investments. Notes Receivable from Participants Notes receivable from participants are measured at their principal balance plus any accrued interest.Delinquent notes receivable, if any, from participants are reclassified as distributions based upon the terms of the Plan agreement. Payment of Benefits Benefits are recorded when paid. New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (“ASU”) 2010-06, Improving Disclosures about Fair Value Measurements, which requires additional disclosures related to the fair value hierarchy.The Plan adopted this guidance in 2010, except for the disclosure requirements to present information regarding the purchases, sales, issuances, and settlements of Level 3 assets on a gross basis, which was delayed until 2011.The full adoption of ASU 2010-06 did not have an effect on the Plan’s net assets available for benefits or its changes in net assets available for benefits, as changes are related to the fair value measurement disclosures. In May 2011, the FASB issued ASU2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU 2011-04 amended ASC 820, Fair Value Measurements and Disclosures, to provide a consistent definition of fair value and improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. Some of the amendments clarify the application of existing fair value measurement and disclosure requirements, while other amendments change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements. The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011. Plan management currently is evaluating the effect that the provisions of ASU 2011-04 will have on the Plan’s financial statements. - 6 - COMMUNITY SHORES BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 2. INVESTMENTS Investments representing 5% or more of the Plan’s net assets available for benefits are as follows at December31: Investments at fair value Pooled separate accounts John Hancock Lifestyle Balanced $ $ John Hancock 500 Index Fund John Hancock American Balanced Fund * John Hancock Lifestyle Growth John Hancock Money Market Fund * Other investments less than 5% of the Plan's net assets available for benefits Total $ $ * Investment did not represent more than 5% of the Plan’s net assets available for benefit at end of year. The Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) (depreciated) appreciated in values as follows for the years ended December31: Investments at fair value Pooled separate accounts $ ) $ Community Shores Bank Corporation common stock ) ) Net (depreciation) appreciation $ ) $ - 7 - COMMUNITY SHORES BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 3. FAIR VALUE MEASUREMENTS The FASB Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, establishes the framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of fair value hierarchy under ASC 820 are described as follows: Level 1: Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2: Inputs to the valuation methodology include: · quoted prices for similar assets or liabilities in active markets; · quoted prices for identical or similar assets or liabilities in inactive markets; · inputs other than quoted prices that are observable for the asset or liability; and · inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurements.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs.Transfers between measurement levels are recognized at the end of the reporting periods. The following is a description of the valuation methodologies used for assets measured at fair value.For financial assets recorded at fair value, the description includes an indication of the level of the fair value hierarchy in which the assets are classified.There have been no changes in the methodologies used at December31, 2011 and 2010, other than as noted below. Pooled separate accounts:These investments are valued using the net asset value (“NAV”) of units held by the Plan at year end as provided by John Hancock and are classified as Level 2.The NAV is based on the fair value of the underlying assets owned by the fund, net of the investment management fee.The investment management fee is deducted prior to setting the daily unit value. Common stock: Community Shores Bank Corporation common stock was valued at the closing price reported in the OTC Bulletin Board in which the individual securities are traded.As a result of reduced trading volumes, the fair value classification of the common stock was changed from Level 1 in 2010 to Level 2 as of December 31, 2011. Guaranteed investment contract: Valued at fair value by discounting the related cash flows based on current yields of similar instruments with comparable durations considering the creditworthiness of the issuer.Such investments are classified as Level 2. - 8 - COMMUNITY SHORES BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 3. FAIR VALUE MEASUREMENTS (Continued) The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following tables set forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December31: Level 1 Level 2 Level 3 Total Pooled separate accounts Domestic Equity Funds $
